Citation Nr: 1425781	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  09-22 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to recognition as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to the age of 18.


WITNESSES AT HEARINGS ON APPEAL

The appellant and her sister


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran had active military service from August 1942 to September 1944.  The Veteran passed away in April 2008.  The appellant is his daughter.                

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a December 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. A November 2010 hearing was held at the RO before a Decision Review Officer (DRO). Thereafter, pursuant to a Board remand directive, a June 2012 videoconference hearing was held before the undersigned.  At the hearing, she submitted additional evidence and waived her right to have it initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Whereas VA has undertaken considerable measures thus far pursuant to its duty to assist to obtain pertinent medical records from prior to the appellant's having attained the age of 18, there remain outstanding sources of private treatment which ultimately may prove relevant to the disposition of this claim (particularly those identified during the hearings held in this case), and thus efforts to secure corresponding records and information must be made. See 38 C.F.R. § 3.159(c)(1) (2013).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the appellant and request that she identify additional sources of private medical treatment for the claimed conditions upon enclosed VA Forms 21-4142 (medical release forms), to specifically include all treatment obtained prior to 1976 (at which point the appellant attained the age of 18) from the following locations in and around Louisville, Kentucky: (1) James Brown Cancer Center; (2) Dr. White (Park DuValle Health Center); (3) Jewish Hospital (prior to 1976, in contrast to records already obtained); (4) Norton Hospital (again, only prior to 1976); (5) Caritas hospital; (6) Old University hospital.  If she provides the requested information, two attempts should be made to obtain any relevant private treatment records, unless a formal finding can be made that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  If no records are available, the claims folder must indicate this fact and the appellant should be notified in accordance with 38 C.F.R. § 3.159(e) (2013).

2. Also request authorization and consent to obtain pertinent educational and/or vocational training records from: (1) Spencerian College; (2) Mill Creek Training nursing school; (3) Jefferson Community College. Then obtain the records identified based on the information provided. If any of the requested records are unavailable, clearly document this fact and notify the appellant of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e) (2013).  

3. Provided that some concrete clinical evidence of incapacity for self-support prior to age 18 is demonstrated on the updated record, then obtain a VA medical opinion on the dispositive issue of whether the appellant met the criteria for a "helpless child" designation prior to attainment of the age of 18, i.e., whether the appellant became permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years. The requested opinion should be provided in connection with a thorough claims file review, specifically including: (1) relevant private medical records; (2) lay witness statements from those individuals who knew the appellant prior to the attainment of age 18; (3) and relevant decision by the Social Security Administration (SSA) to award disability benefits through that agency (though that award in itself is not binding upon VA), along with the supporting records underlying that SSA determination.

4. Then review the claims file. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268   (1998). 

5. Thereafter, readjudicate the claim on appeal based upon all additional evidence received. If the benefit sought on appeal is not granted, the appellant should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before  the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).

